Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-30 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 2, 4, 5, 7, 9, 12-14, 16, 17, 19, 20, 22, 24, and 27-29 are amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 03/21/2022.


Response to Arguments

Regarding Independent claims 1 and 16 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Specifically, neither Zhou nor Madhavan, whether considered individually or in combination, discloses an access point (AP) “determining a downlink (DL) signal-to- interference-plus-noise ratio (SINR) for each second STA of a plurality of second STAs” as recited in claim 1.” on page 12, filed on 03/21/2022, with respect to Zhou et al. US Pub 2018/0263045 (hereinafter “Zhou”), and in view of Madhavan et al. US Pub 2019/0089515 (hereinafter “Madhavan”), have been fully considered but are moot, over the limitations of “determining a downlink (DL) signal-to-interference-plus-noise ratio (SINR) for each second STA of a plurality of second STAs” and “based at least in part on the SINRs determined for the plurality of second STAs”. Said limitations are newly added to the amended Claims 1 and 16 and has been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified disclosures in previously applied reference Zhou, in combination with previously applied reference Madhavan, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3, 4, 11, 12, 15, 16, 18, 19, 26, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. US Pub 2018/0263045 (hereinafter “Zhou”), and in view of Madhavan et al. US Pub 2019/0089515 (hereinafter “Madhavan”).
Regarding claim 1 (Currently Amended)
 	Zhou discloses a method of wireless communication performed by an access point (AP) (“FIG. 1 illustrates a communication system 100 where a mmW access point (AP) 102 communicates with a first mmW station (STA) 104 and a second mmW STA 106 via different beamforming directions.” [0004]; also Fig. 45), comprising:
selecting at least one of one or more first stations (STAs) (e.g. “STAs 4506” in Fig. 45; [0370]) to transmit uplink (UL) data (“uplink (UL) 4510” in Fig. 45; [0370]) to the AP (e.g. “AP 4504” in Fig. 45; [0370]);
determining a downlink (DL) signal-to-interference-plus-noise ratio (SINR) for each second STA (for example candidate STA for nulling) of a plurality of second STAs (“Various criterion could be used to determine DL and UL nulling OBSS APs per STA. The disclosure relates in some aspects to using estimated DL and UL RSSI or SINR per STA to determine the STAs required DL and UL nulling OBSS APs.” [0110] and furthermore “In some aspects, there may be two categories of STAs. A STA of the first category doesn't require nulling by its serving AP and may be referred to as an InBSS STA (or IBSS STA). A STA of the second category requires nulling by at least one AP other than its serving AP and may be referred to as an out-of-BSS STA (OBSS STA).” [0102]. It is obvious that the AP determines the nulling of STAs based at least on the determined SINR of each STA.);
Although Zhou discloses a plurality of first STAs (e.g. “STAs 4506” in Fig. 45; [0370])  transmitting DL data (“downlink (DL) 4508” in Fig. 45; [0370]) and receiving UL data (“uplink (UL) 4510” in Fig. 45; [0370]) from AP (e.g. “AP 4504” in Fig. 45; [0370]) and a plurality of second STAs based on SINR measurement (i.e. candidate STA for nulling), Zhou does not specifically teach selecting at least one of the plurality of second STAs to pair with the selected at least one first STA for concurrent DL and UL communications with the AP based at least in part on the SINRs determined for the plurality of second STAs; transmitting DL data to the selected at least one second STA concurrently with receiving at least a portion of the UL data from the selected at least one first STA.
In an analogous art, Madhavan discloses selecting at least one of the plurality of second STAs (i.e. “terminal 2” in Fig. 3) to pair with the selected at least one first STA (i.e. “terminal 1” in Fig. 3) for concurrent DL and UL communications with the AP based at least in part on the SINRs determined for the plurality of second STAs (“AP 11 determines full-duplex uplink transmission power “P.sub.UL@STA1” from terminal 1 to AP 11, and downlink transmission power “P.sub.DL@AP” from AP 11 to terminal 2, on the basis of the path losses and the required SINR for terminal 2.” [0123])
transmitting DL data to the selected at least one second STA concurrently with receiving at least a portion of the UL data from the selected at least one first STA (“Accordingly, full duplex communication that includes uplink transmission from terminal 1 (i.e. “first STA”) to AP 11 and downlink transmission from AP11 to terminal 2 (i.e. “second STA”) can be achieved, with the reception quality (required SINR) of terminal 2 being secured.” [0129]; Fig. 3).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhou’s method of MIMO communication for a cluster of wireless nodes to include Madhavan’s method for full duplex communication, in order to minimize interference during full duplex transmission between Access Point (AP) and user terminals (Madhavan [0004]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Madhavan’s method for full duplex communication into Zhou’s method of MIMO communication for a cluster of wireless nodes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3
Zhou, as modified by Madhavan, previously discloses the method of claim 1, 
Zhou further discloses wherein the DL SINR for the selected at least one second STA is based on a difference (“the RSSI difference tolerance information may include, for each of the plurality of second wireless nodes, a maximum tolerable RSSI at a serving first wireless node due to at least one transmission by the second wireless node, RSSI at each first wireless node due to at least one transmission by the second wireless node, or any combination thereof.” [0467]) between a signal strength (i.e. RSSI) of the AP at the selected at least one second STA and an amount of interference (i.e. SINR) from the selected at least one first STA at the selected at least one second STA (“a criterion to determine nulling OBSS APs may include determining DL nulling OBSS APs per STA based on estimated DL RSSI or SINR with the following options.” [0113-0121]).

Regarding claim 4 (Currently Amended)
Zhou, as modified by Madhavan, previously discloses the method of claim 1, 
Zhou further discloses wherein the determining comprises: requesting the plurality of second STAs to measure a first received signal strength indication (RSSI) value of the AP and to measure a second RSSI value of a response frame to be solicited from each of the one or more first STAs (“process 5100 may include the apparatus obtaining additional signal measurement information from the at least a second one of the plurality of first wireless nodes, and generating a transmission schedule based on the additional signal measurement information.  In some aspects, the additional signal measurement information may relate to at least one other second wireless node associated with the at least a second one of the plurality of first wireless nodes.  In some aspects, transmission of signal measurement information by the first one of the plurality of first wireless nodes to the at least a second one of the plurality of first wireless nodes may be scheduled by one of the plurality of first wireless nodes in the cluster.” [0441]); 
receiving, from each of the plurality of second STAs, a report containing the measured first and second RSSI values (“each STA reports to its associated AP the identification results and/or the RSSI inputs to determine the above results (e.g., after receiving the AP's trigger frame 712).  In the example of FIG. 7, STA1 sends a report 714 and STA2 sends a report 716.” [0143]; Fig. 7); and
determining the DL SINR based at least in part on the measured first and second RSSI values (“The disclosure relates in some aspects to using estimated DL and UL RSSI or SINR per STA to determine the STAs required DL and UL nulling OBSS APs.” [0110]).
Zhou mentions response frame (“Scheduling-related information may include explicit inquiry and response frames for potential sounded STA information, autonomous advertisement frames for potential sounded STA information, and frames carrying a DL COBF sounding scheduling decision.” [0216]).
Madhavan further discloses soliciting the response frames from the one or more first STAs (“AP 11 receives the response frame (e.g., the FD-CTS frame) from terminal 1 having received FD-CTS frame 52 (S103).  AP 11 identifies the path loss from terminal 1 to terminal 2 and the path loss from AP 11 to terminal 2, from the information set in the response frame (S104).” [0112]); 
	
Regarding claim 11
Zhou, as modified by Madhavan, previously discloses the method of claim 1, wherein selecting the at least one of the one or more first STAs comprises:
Zhou further discloses determining an UL SINR for each of the one or more first STAs (“The UL nulling OBSS APs per STA or, equivalently, the UL nulled OBSS STAs per AP can be determined based on the estimated UL RSSI or SINR with the following options.” [0122]); and
selecting the at least one of the one or more first STAs based at least in part on the determined UL SINRs (“The disclosure relates in some aspects to using estimated DL and UL RSSI or SINR per STA to determine the STAs required DL and UL nulling OBSS APs.” [0110]).
Madhavan further discloses determining an UL SINR for each of the one or more first STAs (“It is assumed that the required SINR for terminal 2 is ".alpha..sub.Required", the reception power of the signal downlink received by terminal 2 from AP 11 is ".beta..sub.RX", and the reception power (amount of interference) of the interference signal received by terminal 2 from terminal 1 is ".gamma..sub.RX".  The interference signal is a signal uplink-transmitted by terminal 1 to AP 11 and received by terminal 2.  RSSI (Received Signal Strength Indicator) is assumed as an example of the reception power in this embodiment. However, the example is not limited thereto.  In order to satisfy the required SINR for terminal 2, the following Expression (1) is required to be satisfied. That is, the value obtained by dividing ".beta..sub.RX" by ".gamma..sub.RX" is required to be ".alpha..sub.Required" or more.” [0039]”); and
selecting the at least one of the one or more first STAs based at least in part on the determined UL SINRs (“AP 11 determines full-duplex uplink transmission power "P.sub.UL@STA1" from terminal 1 to AP 11, and downlink transmission power "P.sub.DL@AP" from AP 11 to terminal 2, on the basis of the path losses and the required SINR for terminal 2.” [0123]; Fig. 3).

Regarding claim 12 (Currently Amended)
Zhou, as modified by Madhavan, previously discloses the method of claim 1, further comprising:
Zhou further discloses transmitting a first communication for soliciting a first response frame from the one or more first STAs and for soliciting a second response frame from the plurality of second STAs (see Fig. 7; [0140-0146]), wherein the second response frame includes a received signal strength indication (RSSI) characteristic for each of the first communication and the first response frame (“RSSI Report” see Fig. 8; [0151-0154]);
selecting one or more transmission and reception parameters based on the RSSI characteristics (“Each AP selects its InBSS STAs to report measured received signal strength indication (RSSIs) or some other channel quality or signal measure from all APs in the cluster.  Based on these measurements, the AP determines, for all of these STAs, the identities of the APs that will need to perform a nulling operation.  In other words, each AP determines nulling OBSS AP IDs per STA.  Measurements can be based on beacons, null data packet (NDP) sounding, a dedicated measurement sequence, or some other form of signaling.” [0086]); and
transmitting the DL data to the selected at least one second STA (e.g. “STA 104” in Fig. 1) concurrently with receiving the at least a portion of the UL data from the selected at least one first STA (e.g. “STA 106” in Fig. 1) according to the one or more transmission and reception parameters (“FIG. 1 illustrates a communication system 100 where a mmW access point (AP) 102 communicates with a first mmW station (STA) 104 and a second mmW STA 106 via different beamforming directions.” [0004]).

Regarding claim 15
Zhou, as modified by Madhavan, previously discloses the method of claim 1, 
Zhou further discloses wherein the DL data is transmitted to the selected at least one second STA on a first wireless channel (“A communication link that facilitates transmission from the AP 4504 to one or more of the STAs 4506 may be referred to as a downlink (DL) 4508. Alternatively, a downlink 4508 may be referred to as a forward link or a forward channel” [0370]), and the UL data is received from the selected at least one first STA on a second wireless channel different from the first wireless channel (“a communication link that facilitates transmission from one or more of the STAs 4506 to the AP 4504 may be referred to as an uplink (UL) 4510. Alternatively, an uplink 4510 may be referred to as a reverse link or a reverse channel.” [0370]).

Regarding claim 16 (Currently Amended)
Zhou discloses an access point (AP) (“the apparatus 4602 may take the form of the AP 4504” [0375]; Fig. 46) comprising:
 at least one modem (“modem” [0415]);
at least one processor (“processing system 4604” [0376]; Fig. 46) communicatively coupled with the at least one modem; and
at least one memory (“memory 4606” [0376]; Fig. 46) communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, is configured to perform operations comprising:
selecting at least one of one or more first stations (STAs) to transmit uplink (UL) data to the AP (as afore-mentioned in claim 1 discussion);
determining a downlink (DL) signal-to-interference-plus-noise ratio (SINR) for each second STA of a plurality of second STAs (as afore-mentioned in claim 1 discussion);
selecting at least one of the plurality of second STAs to pair with the selected at least one first STA for concurrent DL and UL communications with the AP based at least in part on the SINRs determined for the plurality of second STAs (as afore-mentioned in claim 1 discussion); and
transmitting DL data to the selected at least one second STA concurrently with receiving at least a portion of the UL data from the selected at least one first STA (as afore-mentioned in claim 1 discussion).
The scope and subject matter of apparatus claim 16 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 16 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 18
 The AP of claim 16, wherein the DL SINR for the selected at least one second STA is based on a difference between a signal strength of the AP at the selected at least one second STA and an amount of interference from the selected at least one first STA at the selected at least one second STA.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 18 corresponds to method claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 19 (Currently Amended)
The AP of claim 16, wherein the determining comprises: requesting the plurality of second STAs to measure a first received signal strength indication (RSSI) value of the AP and to measure a second RSSI value of a response frame to be solicited from each of the one or more first STAs; soliciting the response frames from the one or more first STAs; receiving, from each of the plurality of second STAs, a report containing the measured first and second RSSI values; and
determining the DL SINR based at least in part on the measured first and second RSSI values.
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 19 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 26
The AP of claim 16, wherein selecting the one of the one or more first STAs comprises:
determining an UL SINR for each of the one or more first STAs; and selecting the one of the one or more first STAs based at least in part on the determined UL SINRs.
The scope and subject matter of apparatus claim 26 is drawn to the apparatus of using the corresponding method claimed in claim 11. Therefore apparatus claim 26 corresponds to method claim 11 and is rejected for the same reasons of anticipation as used in claim 11 rejection above.

Regarding claim 27 (Currently Amended)
The AP of claim 16, wherein execution of the processor-readable code causes the AP to perform operations further comprising:
transmitting a first communication for soliciting a first response frame from the one or more first STAs and for soliciting a second response frame from the plurality of second STAs, wherein the second response frame includes a received signal strength indication (RSSI) characteristic for each of the first communication and the first response frame;
selecting one or more transmission and reception parameters based on the RSSI characteristics; and
transmitting the DL data to the selected at least one second STA concurrently with receiving the at least a portion of the UL data from the selected at least one first STA according to the one or more transmission and reception parameters.
The scope and subject matter of apparatus claim 27 is drawn to the apparatus of using the corresponding method claimed in claim 12. Therefore apparatus claim 27 corresponds to method claim 12 and is rejected for the same reasons of anticipation as used in claim 12 rejection above.

Regarding claim 30
The AP of claim 16, wherein the DL data is transmitted to the selected at least one second STA on a first wireless channel, and the UL data is received from the selected at least one first STA on a second wireless channel different from the first wireless channel.
The scope and subject matter of apparatus claim 30 is drawn to the apparatus of using the corresponding method claimed in claim 15. Therefore apparatus claim 30 corresponds to method claim 15 and is rejected for the same reasons of anticipation as used in claim 15 rejection above.

Claims 2, 5, 6, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Madhavan, and further in view of Hedayat US Pub 2018/0020460 (hereinafter “Hedayat”). 
Regarding claim 2 (Currently Amended)
Zhou, as modified by Madhavan, previously discloses the method of claim 1, 
Zhou mentions tracking path loss ([0085], [0094]), Madhavan disclose path loss measurements (“ Controller 35 may preliminarily calculate the path loss from another terminal to the own terminal, and the path loss from AP 11 to the own terminal, and store the value of at least one concerned in the internal buffer.” [0084]) but Zhou and Madhavan do not specifically teach wherein each of the one or more first STAs has a greater pass loss or is further from the AP than each of the one or more second STAs.
In an analogous art, Hedayat discloses wherein each of the one or more first STAs has a greater pass loss or is further from the AP than each of the plurality of second STAs (“With the introduction of UL MU simultaneous transmissions in IEEE 802.11ax, there is a need to control the transmission power of STAs so that the classic near-far problem does not severely affect the AP when it receives transmission from two STAs simultaneously, where one STA has much larger path-loss than the other STA.  In such a near-far case, the signal received from one STA could be much stronger than the signal received from the other STA, and this could cause some problems in the Radio-Frequency (RF) circuitry and in baseband processing.  For example, the Aggregate Gain Control (AGC) could be heavily influenced by the stronger signal and the weaker signal may get drowned in the noise floor or the frequency-image of the stronger signal could be on the same resource-unit as the weaker signal.  Considering the above possibilities, one solution is to allow an AP to request STAs to adjust their transmission power.  This capability is referred to herein as PC.” [0058]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhou’s method of MIMO communication for a cluster of wireless nodes, as modified by Madhavan, to include Hedayat’s method of communication by an Access Point in a WLAN in order to provide efficient transmission between AP and STAs (Hedayat [0008]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Hedayat’s method of communication by an Access Point in a WLAN into Zhou’s method of MIMO communication for a cluster of wireless nodes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5 (Currently Amended)
Zhou, as modified by Sahlin and Hedayat, previously discloses the method of claim 4, wherein the requesting and the soliciting comprise:
Zhou and Madhavan do not specifically teach transmitting a DL multi-user (MU) physical-layer protocol data unit (PPDU) containing at least a first frame requesting the plurality of second STAs to measure the first and second RSSI values and a second frame soliciting the response frames from the one or more first STAs.
In an analogous art, Hedayat discloses transmitting a DL multi-user (MU) physical-layer protocol data unit (PPDU) (“if multiple trigger frames are included in one or more A-MPDUs in a PPDU (e.g., there could be multiple A-MPDUs in a DL MU PPDU)” [0079]) containing at least a first frame requesting the plurality of second STAs to measure the first and second RSSI values and a second frame soliciting the response frames from the one or more first STAs (“After a predetermined time (e.g., Short Interframe Space (SIFS) time) from receiving the trigger frame, the STAs that participate in the upcoming UL MU simultaneous transmission simultaneously transmit a preamble followed by their respective payloads to the AP during the UL MU simultaneous transmission, which forms a UL MU PPDU (which is sometimes referred to as a trigger-based PPDU response or a UL MU response).” [0040]; [0062]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhou’s method of MIMO communication for a cluster of wireless nodes, as modified by Madhavan, to include Hedayat’s method of communication by an Access Point in a WLAN in order to provide efficient transmission between AP and STAs (Hedayat [0008]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Hedayat’s method of communication by an Access Point in a WLAN into Zhou’s method of MIMO communication for a cluster of wireless nodes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6
Zhou, as modified by Madhavan, previously discloses the method of claim 1, wherein determining the DL SINR for a respective one of the second STAs comprises:
Zhou further discloses transmitting a first frame (i.e. “measurement request 702”) requesting the respective second STA to measure a received signal strength indication (RSSI) value of a second frame to be transmitted from the AP (“each AP sends a measurement request 702 to request a set of InBSS STAs to periodically measure the APs' beacon RSSI (e.g., once per second per AP).” [0141]);
transmitting the second frame (i.e. “AP's trigger frame 712”) to solicit the response frame from the selected at least one first STA (“each STA reports to its associated AP the identification results and/or the RSSI inputs to determine the above results (e.g., after receiving the AP's trigger frame 712).  In the example of FIG. 7, STA1 sends a report 714 and STA2 sends a report 716.” [0143]; Fig. 7);
transmitting a third frame to solicit a report from the respective second STA (see Fig. 7; [0140-0146]);
receiving a fourth frame from the respective second STA, the fourth frame comprising the report containing the measured RSSI values (“RSSI Report” see Fig. 8; [0151-0154]); and
determining the DL SINR based at least in part on the measured RSSI values (“The disclosure relates in some aspects to using estimated DL and UL RSSI or SINR per STA to determine the STAs required DL and UL nulling OBSS APs.” [0110]).
Zhou mentions response frame (“Scheduling-related information may include explicit inquiry and response frames for potential sounded STA information, autonomous advertisement frames for potential sounded STA information, and frames carrying a DL COBF sounding scheduling decision.” [0216]) but Zhou and Sahlin do not specifically teach measure a RSSI value of a response frame to be solicited from the selected at least one first STA.
In an analogous art, Hedayat discloses measure a RSSI value of a response frame to be solicited from the selected at least one first STA (“The Target RSSI subfield is used to carry information regarding the target received signal power of the trigger-based PPDU response.” [0117]); [0124]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhou’s method of MIMO communication for a cluster of wireless nodes, as modified by Madhavan, to include Hedayat’s method of communication by an Access Point in a WLAN in order to provide efficient transmission between AP and STAs (Hedayat [0008]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Hedayat’s method of communication by an Access Point in a WLAN into Zhou’s method of MIMO communication for a cluster of wireless nodes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 17 (Currently Amended)
The AP of claim 16, wherein each of the one or more first STAs has a greater pass loss or is further from the AP than each of the plurality of second STAs.
The scope and subject matter of apparatus claim 17 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 17 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 20 (Currently Amended)
The AP of claim 19, wherein the requesting and the soliciting comprise:
transmitting a DL multi-user (MU) physical-layer protocol data unit (PPDU)
containing at least a first frame requesting the plurality of second STAs to measure the first and second RSSI values and a second frame soliciting the response frames from the one or more first STAs.
The scope and subject matter of apparatus claim 20 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 20 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 21
The AP of claim 16, wherein determining the DL SINR for a respective one of the second STAs comprises:
transmitting a first frame requesting the respective second STA to measure a received signal strength indication (RSSI) value of a second frame to be transmitted from the AP and to measure a RSSI value of a response frame to be solicited from the selected at least one first STA;
transmitting the second frame to solicit the response frame from the selected at least one first STA;
transmitting a third frame to solicit a report from the respective second STA;
receiving a fourth frame from the respective second STA, the fourth frame comprising the report containing the measured RSSI values; and
determining the DL SINR based at least in part on the measured RSSI values.
The scope and subject matter of apparatus claim 21 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 21 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Madhavan and Hedayat, and further in view of Finlow-Bates et al. US Pub 2013/0176869 (hereinafter “Finlow-Bates”). 
Regarding claim 7 (Currently Amended)
Zhou, as modified by Madhavan and Hedayat, previously discloses the method of claim 6, 
Zhou further discloses wherein the first frame indicates at least one of the one or more first STAs to be monitored by the plurality of second STAs, frequency bands (i.e. “sub-band”), or resource units (RUs) (i.e. “resource allocation”) to be monitored by the one or more second STAs (“the trigger frame scheduling information may include: an identifier for each of the plurality of first wireless nodes, at least one trigger frame resource allocation for each of the plurality of first wireless nodes, at least one start stream index for each of the plurality of first wireless nodes, at least one stream number for each of the plurality of first wireless nodes, at least one time slot for each of the plurality of first wireless nodes, at least one sub-band for each of the plurality of first wireless nodes, at least one modulation and coding scheme (MCS) for each of the plurality of first wireless nodes, a duration of at least one trigger frame transmission, at least one bandwidth for at least one trigger frame transmission, or any combination thereof.” [0460]), or 
In an analogous art, Hedayat explicitly discloses resource units (RUs) to be monitored by the plurality of second STAs (“One purpose of the trigger frame is to provide a reference to the STAs that are expected to participate in the UL MU simultaneous transmission in terms of time and frequency with regard to the AP.  Another purpose of the trigger frame is to provide information regarding the UL MU simultaneous transmission such as the set of STAs that are expected to participate in the UL MU simultaneous transmission, the allocation of transmission resources (or resource units (RUs)) to the STAs, and the Physical (PHY) layer and MAC layer attributes that the STAs are to use for the UL MU simultaneous transmission.” [0040]), and also the channel segments, links, frequency bands, (“the STA may instead send a QoS Null data frame (or any other data frame that fits into the duration/length of the UL MU simultaneous transmission) with channel quality information for full-band or one or more sub-bands (or RUs).” [0114]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhou’s method of MIMO communication for a cluster of wireless nodes to include Hedayat’s method of communication by an Access Point in a WLAN in order to provide efficient transmission between AP and STAs (Hedayat [0008]).
Zhou, Madhavan, and Hedayat do not specifically teach an amount of time during which each of the plurality of second STAs is to monitor transmissions from the one or more first STAs.
In an analogous art, Finlow-Bates discloses an amount of time during which each of the plurality of second STAs is to monitor transmissions from the one or more first STAs (“In operation, mobile device 200 passively receives beacon signals broadcast from one or more of access points AP1-AP5 via Wi-Fi antenna ANT1 (302).  RSSI monitoring module 230 determines a first RSSI value for a respective access point at a first time t1 (304).  Then, after a period of time, RSSI monitoring module 230 determines a second RSSI value for the respective access point at a second time t2 (306).  Then, processor 210 receives the first and second RSSI values from RSSI monitoring module 230, and calculates a variation between the first and second RSSI values (308).” [0031]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhou’s method of MIMO communication for a cluster of wireless nodes, as modified by Madhavan and Hedayat, to include Finlow-Bates’ method of selectively enable and disable a mobile communication device based on a variation in received signal strength indicator (RSSI) values, in order to minimize power consumption (Finlow-Bates [0001]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Finlow-Bates’ method of selectively enable and disable a mobile communication device based on a variation in received signal strength indicator (RSSI) values into Zhou’s method of MIMO communication for a cluster of wireless nodes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 22 (Currently Amended)
The AP of claim 21, wherein the first frame indicates at least one of the one or more first STAs to be monitored by the plurality of second STAs, the channel segments, links, frequency bands, or resource units (RUs) to be monitored by the plurality of second STAs, or an amount of time during which each of the plurality of second STAs is to monitor transmissions from the one or more first STAs.
The scope and subject matter of apparatus claim 22 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 22 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Claims 8-10 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Madhavan and Hedayat, and further in view of Chitrakar et al. US Pub 2020/0322105 (hereinafter “”). 
Regarding claim 8
Zhou, as modified by Madhavan and Hedayat, previously discloses the method of claim 6, 
Hedayat further discloses wherein the first and second frames are transmitted together within a DL multi-user (MU) physical-layer protocol data unit (PPDU) (“if multiple trigger frames are included in one or more A-MPDUs in a PPDU (e.g., there could be multiple A-MPDUs in a DL MU PPDU)” [0079]), 
Zhou, Madhavan, and Hedayat do not specifically teach that the first frame comprises a first physical-layer service data unit (PSDU) transmitted using one or more first resource units (RUs), and the second frame comprises a second PSDU transmitted using one or more second RUs.
In an analogous art, Chitrakar discloses the first frame comprises a first physical-layer service data unit (PSDU) transmitted using one or more first resource units (RUs), and the second frame comprises a second PSDU transmitted using one or more second Rus (“The DL multi-user PPDU is made up of a wide channel PHY header that carries the information regarding the narrow band channels (known as Resource Units or RUs) on which each individual PHY Service Data Unit (PSDU) is carried.” [0059]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhou’s method of MIMO communication for a cluster of wireless nodes, as modified by Madhavan and Hedayat, to include Chitrakar’s method for exchanging multi-user management frames, in order to efficiently facilitate exchanging of information between trigger and response frames (Chitrakar [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Chitrakar’s method for exchanging multi-user management frames into Zhou’s method of MIMO communication for a cluster of wireless nodes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9 (Currently Amended)
Zhou, as modified by Madhavan and Hedayat, previously discloses the method of claim 6, wherein the first frame allocates one or more first resource units (RUs) to the one or more first STAs, allocates one or more second RUs to the plurality of second STAs, and comprises at least one of:
Hedayat further discloses a broadcast trigger frame transmitted across the one or more second RUs and including instructions for each of the plurality of second STAs to measure RSSI values on a corresponding one of the second RUs (“The AP may elicit a UL MU simultaneous transmission by transmitting a trigger frame in a unicast/multicast/broadcast manner such that all of the expected participants of the UL MU simultaneous transmission can receive and decode the trigger frame.  In this example, the expected participants of the UL MU simultaneous transmission are STA1, STA2, STA3, and STA4.” [0040]; Fig. 1); or
a number of unicast trigger frames each transmitted using a different one of the second RUs and including instructions for an identified one of the plurality of second STAs to measure RSSI values on a corresponding one of the second RUs (“transmitting a trigger frame in a unicast/multicast/broadcast manner” [0040]; [0044]).
	In another embodiment, in an analogous art, Chitrakar also discloses broadcast and unicast trigger frames (“The Trigger frame may be transmitted as a broadcast Trigger frame in a Single User PPDU format or it may also be transmitted as multiple unicast Trigger frames in a Multi-user PPDU format.” [0072] and furthermore “A broadcast Trigger frame carries multiple User Info fields, whereas a unicast Trigger frame only carries a single User Info field, [0086] Optionally the Trigger frame may also include a Padding field 916 in order to extend the Trigger frame and to provide more time for STAs to prepare the UL multi-user PPDU.” [0083]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhou’s method of MIMO communication for a cluster of wireless nodes, as modified by Madhavan and Hedayat, to include Chitrakar’s method for exchanging multi-user management frames, in order to efficiently facilitate exchanging of information between trigger and response frames (Chitrakar [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Chitrakar’s method for exchanging multi-user management frames into Zhou’s method of MIMO communication for a cluster of wireless nodes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 10
Zhou, as modified by Madhavan, Hedayat, and Chitrakar, previously discloses the method of claim 9, wherein the second frame comprises at least one of:
Hedayat further discloses a broadcast trigger frame (as afore-mentioned in claim 9 discussion) transmitted across the one or more first RUs and allocating the one or more first RUs to the one or more first STAs (“Another purpose of the trigger frame is to provide information regarding the UL MU simultaneous transmission such as the set of STAs that are expected to participate in the UL MU simultaneous transmission, the assignment of transmission resources (or RUs) to the STAs, and various PHY layer and MAC layer attributes for the UL MU simultaneous transmission.” [0111]); or
a number of trigger frames each transmitted using a different one of the second RUs and allocating an identified one of the first RUs to a corresponding one of the one or more first STAs (“a first trigger frame in a first A-MPDU transmitted in a first RU of a downlink transmission may indicate trigger type TT1 (e.g., for MU-BAR) and cascade indication CI1 (e.g., CI1=0) and a second trigger frame in a second A-MPDU transmitted in a second RU of the downlink transmission may indicate trigger type TT2 (e.g., for random access) and cascade indication CI2 (e.g., CI2=1).” [0080]).
Chitrakar further discloses a broadcast trigger frame transmitted across the one or more first RUs and allocating the one or more first RUs to the one or more first STAs (“In the example sequence 500, the Trigger frame 510 allocates RUs 512, 514, .  . . , 516 to STA1, STA2, .  . . , STAn respectively.  The Trigger frame may be transmitted as a broadcast Trigger frame in a Single User PPDU format or it may also be transmitted as multiple unicast Trigger frames in a Multi-user PPDU format.” [0072]); or
a number of trigger frames each transmitted using a different one of the second RUs and allocating an identified one of the first RUs to a corresponding one of the one or more first STAs (“In the example sequence 500, the Trigger frame 510 allocates RUs 512, 514, .  . . , 516 to STA1, STA2, .  . . , STAn respectively.  The Trigger frame may be transmitted as a broadcast Trigger frame in a Single User PPDU format or it may also be transmitted as multiple unicast Trigger frames in a Multi-user PPDU format.” [0072]).

Regarding claim 23
The AP of claim 21, wherein the first and second frames are transmitted together within a DL multi-user (MU) physical-layer protocol data unit (PPDU), the first frame comprises a first physical-layer service data unit (PSDU) transmitted using one or more first resource units (RUs), and the second frame comprises a second PSDU transmitted using one or more second RUs.
The scope and subject matter of apparatus claim 23 is drawn to the apparatus of using the corresponding method claimed in claim 8. Therefore apparatus claim 23 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 24 (Currently Amended)
The AP of claim 21, wherein the first frame allocates one or more first resource units (RUs) to the one or more first STAs, allocates one or more second RUs to the plurality of second STAs, and comprises at least one of:
a broadcast trigger frame transmitted across the one or more second RUs and including instructions for each of the plurality of second STAs to measure RSSI values on a corresponding one of the second RUs; or
a number of unicast trigger frames each transmitted using a different one of the second RUs and including instructions for an identified one of the plurality of second STAs to measure RSSI values on a corresponding one of the second RUs.
The scope and subject matter of apparatus claim 24 is drawn to the apparatus of using the corresponding method claimed in claim 9. Therefore apparatus claim 24 corresponds to method claim 9 and is rejected for the same reasons of obviousness as used in claim 9 rejection above.

Regarding claim 25
The AP of claim 24, wherein the second frame comprises at least one of: a broadcast trigger frame transmitted across the one or more first RUs and
allocating the one or more first RUs to the one or more first STAs; or
a number of trigger frames each transmitted using a different one of the second RUs and allocating an identified one of the first RUs to a corresponding one of the one or more first STAs.
The scope and subject matter of apparatus claim 25 is drawn to the apparatus of using the corresponding method claimed in claim 10. Therefore apparatus claim 25 corresponds to method claim 10 and is rejected for the same reasons of obviousness as used in claim 10 rejection above.

Claims 13-14 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Madhavan, and further in view of Werner et al. US Pub 2015/0327282 (hereinafter “Werner”). 
Regarding claim 13 (Currently Amended)
Zhou, as modified by Madhavan, previously discloses the method of claim 12, wherein selecting the one or more transmission and reception parameters comprises:
Zhou further discloses calculating a DL SINR for each of the plurality of second STAs based on the RSSI characteristics (“the signal measurement information may include at least one received signal strength indication (RSSI), at least one signal-to-interference-and-noise ratio (SINR), or any combination thereof.  In some aspects, the signal measurement information may be reported by the at least one second wireless node to an associated one of the plurality of first wireless nodes in the cluster.” [0435]);
determining which of the plurality of second STAs satisfies an SINR criterion based on the calculated DL SINRs (“a criterion to determine nulling OBSS APs may include determining DL nulling OBSS APs per STA based on estimated DL RSSI or SINR with the following options” [0113]); and
Zhou and Sahlin do not specifically teach selecting a DL transmission rate for each of the plurality of second STAs that satisfies the SINR criterion, wherein the AP transmits the DL data to the selected at least one second STA according to its respective DL transmission rate.
In an analogous art, Werner discloses selecting a DL transmission rate for each of the plurality of second STAs that satisfies the SINR criterion, wherein the AP transmits the DL data to the selected at least one second STA according to its respective DL transmission rate (“The measurements performed in connection with dynamic channel selection may include periodic or repeated access point measurements including channel-related and interference-related measurements.  For example, the measurements may include interference level (e.g., received signal strength indicator (RSSI), noise floor), downlink (DL)/uplink (UL) signal-to-interference-plus-noise ratio (SINR) and capacity, number of co-channel access points in a range, number of adjacent channel access points in a range, channel free time, rate of physical layer (PHY) error.  The measurements performed in connection with dynamic channel selection may also include association measurements such as number of stations (STAs) currently associated with an access point.  The measurements performed in connection with dynamic channel selection may also include DL/UL traffic measurements at the access point such as DL/UL retransmission probabilities (e.g., packet-error-rate (PER), NACKs, ACKs received/issued, DL load and traffic classes/QoS queues, DL throughput vs.  offered load, DL/UL rate distributions. The measurements performed in connection with dynamic channel selection may also include measurements such as interference duty cycle/spectral scan, 802.11k measurement reports from stations as well a beacon requests/reports.” [0034]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhou’s method of MIMO communication for a cluster of wireless nodes, as modified by Madhavan, to include Werner’s method for selecting a communications channel at an access point in order to provide efficient transmission between AP and STAs (Werner [0003]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Werner’s method for selecting a communications channel at an access point into Zhou’s method of MIMO communication for a cluster of wireless nodes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 14 (Currently Amended)
 	Zhou, as modified by Madhavan and Werner, previously discloses the method of claim 13, wherein the first communication comprises a DL multi-user (MU) physical-layer protocol data unit (PPDU) including at least a first frame and a second frame, and wherein:
Zhou further discloses the first frame (i.e. “measurement request 702” in Fig. 7) requests the plurality of second STAs to measure a received signal strength indication (RSSI) value of the second frame (“each AP sends a measurement request 702 to request a set of InBSS STAs to periodically measure the APs' beacon RSSI (e.g., once per second per AP).  To reduce the complexity of FIG. 7, only one AP (AP1) is shown).  The selected InBSS STAs (e.g., STA1 and STA 2) may be those with DL and/or UL traffic.  The AP may indicate the STA's measurement period and target beacon transmission time (TBTT) offset per measured AP in a request.” [0141]) and to measure a RSSI value of a response frame to be transmitted from each of the one or more first STAs (“each STA reports its RSSI inputs and/or identification results to its associated AP.” [0134]; “RSSI Report” in Figs. 7-8); and
the second frame solicits transmission of the second response frame from each of the one or more first STAs (“ In FIG. 8, AP1 sends TF1 810 and receives RSSI reports 812 from the STAs in BSS1.  while AP2 sends TF2 814 and receives RSSI reports 816 from the STAs in BSS2.” [0153]; Fig. 8).

Regarding claim 28 (Currently Amended)
The AP of claim 27, wherein selecting the one or more transmission and reception parameters comprises:
calculating a DL SINR for each of the plurality of second STAs based on the RSSI characteristics;
determining which of the plurality of second STAs satisfies an SINR criterion based on the calculated DL SINRs; and
selecting a DL transmission rate for each of the plurality of second STAs that satisfies the SINR criterion, wherein the AP transmits the DL data to the selected at least one second STA according to its respective DL transmission rate.
The scope and subject matter of apparatus claim 28 is drawn to the apparatus of using the corresponding method claimed in claim 13. Therefore apparatus claim 28 corresponds to method claim 13 and is rejected for the same reasons of obviousness as used in claim 13 rejection above.

Regarding claim 29 (Currently Amended)
The AP of claim 28, wherein the first communication comprises a DL multi-user (MU) physical-layer protocol data unit (PPDU) including at least a first frame and a second frame, and wherein:
the first frame requests the plurality of second STAs to measure a received signal strength indication (RSSI) value of the second frame and to measure a RSSI value of a response frame to be transmitted from each of the one or more first STAs; and
the second frame solicits transmission of the second response frame from each of the one or more first STAs.
The scope and subject matter of apparatus claim 29 is drawn to the apparatus of using the corresponding method claimed in claim 14. Therefore apparatus claim 29 corresponds to method claim 14 and is rejected for the same reasons of obviousness as used in claim 14 rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464